Mr. Justice Carter delivered the opinion of the court: We are of the opinion that the circuit court erred in sustaining the demurrer to the first and fourth counts of the amended declaration, and to the replication to the second plea to the second count, and in instructing the jury to find their verdict for the defendant. The ground upon which the circuit court, and, on appeal, the Appellate Court, proceeded, was that the contract sued on was a contract for an option, which is declared by section 130 of the Criminal Code to be a gambling contract and void. Since the judgment in this case was affirmed by the Appellate Court we have had occasion to construe a contract similar in all its legal aspects to the one here in question, so far as affected- by the said section of the Criminal Code, and we reached the conclusion that such contracts do not fall within the category of those condemned by the statute; that they are not gambling contracts and are not void. (Wolf v. National Bank of Illinois, 178 Ill. 85.) On this question the case at bar is “on all fours” with the case cited and must be controlled by it. Under the allegations of the first, second and fourth counts, and under the evidence adduced, the plaintiff was entitled to recover. The judgments of the Appellate and circuit courts are both reversed, and the cause is remanded to the circuit court for further proceedings in accordance with the views we have expressed. Reversed and remanded.